Citation Nr: 0736140	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-20 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
residuals of a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1987 to 
April 1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The veteran subsequently relocated and 
jurisdiction of his claim was transferred to the RO in St. 
Petersburg, Florida.  That office forwarded his appeal to the 
Board.

The RO put additional VA treatment records in the claims file 
after issuing the May 2005 statement of the case (SOC), but 
did not issue a supplemental SOC (SSOC) addressing this 
additional evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a) 
(2007).  Nevertheless, since this evidence is merely 
duplicative of records already on file, an additional SSOC is 
not required.  See 38 C.F.R. § 19.37(a).  In any event, the 
claim is being remanded for reasons discussed below, so the 
RO will have another opportunity to consider this additional 
evidence when readjudicating the claim.  

The remand to the RO will be via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The veteran's service-connected low back disability is 
currently evaluated as 
20-percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2007).  The rating criteria for spine disorders were 
amended in September 2002 and again in September 2003.  See 
67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The veteran filed his 
claim for a higher rating in February 2004, so after even the 
more recent amendments.



Before addressing the merits of the claim, however, the Board 
finds that additional development of the evidence is 
required.

First, the RO (AMC) must send the veteran a Veterans Claims 
Assistance Act (VCAA) notice letter complying with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
This letter should specifically advise him concerning the 
elements of a disability rating and an effective date.  

Second, another VA examination is needed to determine the 
current severity of the veteran's low back disability.  His 
last VA examination was in March 2004, so over three years 
ago.  And although not that remote, relatively speaking, a 
more current examination would be helpful in deciding his 
appeal, especially since he asserted in a recent May 2007 
statement in support of his claim (VA Form 21-4138) that his 
low back condition has worsened since his last VA 
compensation examination.  Also, his VA treatment records 
through 2005 show additional treatment for his low back 
disorder.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Court determined the Board should have ordered a 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Send the veteran a VCAA notice letter 
complying with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter must advise 
him concerning the elements of a 
disability rating and an effective 
date.

2.	Then schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his low back 
disability (residuals of a lumbosacral 
strain).  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the veteran's pertinent medical 
history - including, in particular, the 
records of his recent treatment.

The examination must include range of 
motion findings.  The examiner is asked 
to identify and describe any current 
symptomatology, including any functional 
loss associated with the low back 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse, pain on pressure or 
manipulation, and muscle spasm.  


The examiner should specify any 
additional limitation of motion due to 
any of these factors, including during 
prolonged, repetitive use of the 
low back or when, for example, the 
veteran's symptoms are most problematic 
("flare-ups").  If there is no 
objective evidence of these symptoms, 
the examiner should so state.  

      If there is evidence of any objective 
neurological abnormality associated with 
the veteran's service-connected low back 
disability, such as radiculopathy or 
sciatica affecting the lower extremities, 
the examiner should identify this 
abnormality and comment on its severity.  

      In this regard, if the examiner finds 
evidence supporting a diagnosis of 
intervertebral disc syndrome (IVDS, i.e., 
disc disease), the examination report 
should include a discussion of whether 
this condition is part and parcel of the 
service-connected low back strain and, if 
it is, whether the veteran has 
incapacitating episodes and their total 
duration (in weeks) during the last 12 
months.  (Note:  an incapacitating 
episode is a period of acute signs and 
symptoms due to IVDS requiring bed rest 
prescribed by a physician and treatment 
by a physician.)

3.	Then readjudicate the claim for a 
higher rating for the low back 
disability in light of the additional 
evidence.  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



